Citation Nr: 1402539	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-22 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in October 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hearing loss, entitlement to an increased rating for PTSD, and entitlement to a TDIU are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran has tinnitus that is at least as likely as not related to active service.




CONCLUSION OF LAW

The Veteran has tinnitus that is the result of disease or injury incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has tinnitus as a result of his active duty service.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The law allows combat veterans, in certain circumstances, to use lay evidence to establish the incurrence of a disease or injury in service.  38 U.S.C.A. § 1154(b) (West 2002).  However, the provisions of 38 U.S.C.A. § 1154(b) do not provide a substitute for nexus evidence.  They only serve to relax the evidentiary burden to establish incurrence of a disease or injury in service.  Clyburn v. West, 12 Vet. App. 296 (1999).

A review of the Veteran's service separation document show that he received the Combat Infantryman Badge.  His military occupation specialty (MOS) was indirect fire crewman.

The Veteran's preinduction examinations dated in March 1964 and April 1965 show normal clinical evaluations of the ears.  Report of medical history forms prepared at the time of the examinations show that the Veteran denied trouble with his ears.  The Veteran's January 1967 separation examination shows a normal clinical evaluation of the ears and the Veteran denied trouble with his ears and running ears on a report of medical history form prepared at that time.  

VA outpatient treatment reports dated from March 2000 to January 2010 show a report of occasional ringing or beeping in both ears in September 2007.  

At a December 2008 VA examination, the Veteran reported exposure to light and heavy weapon fire and artillery without the use of hearing protection.  The Veteran reported post-military noise exposure of working in a bumper repair shop for six months.  No other post-service noise exposure was reported.  The Veteran reported bilateral tinnitus since Vietnam consisting of intermittent periods of tinnitus three to four times per week lasting thirty minutes.  The examiner opined that the Veteran's tinnitus was at least as likely as not caused by or as a result of military noise exposure.  The examiner's rationale was that tinnitus was consistent with the Veteran's noise exposure history.  The examiner noted that tinnitus due to excessive noise exposure, even in the absence of hearing loss, is well documented in medical literature.  

The Veteran testified at a video conference hearing in October 2012 at which time reported that he was a mortar gunner in service and was exposed to military noise exposure from firefights and artillery.  He indicated that he served in Vietnam and was also exposed to Howitzers.  The Veteran reported that he initially sought treatment for hearing problems at VA in 1992.  He indicated that he was currently prescribed hearing aids.  The Veteran testified that he first noticed ringing in his ears while serving in Vietnam.  

The Board finds that the Veteran's exposure to acoustic trauma while on active duty is conceded based on his participation in combat as evidenced by receipt of the Combat Infantryman Badge.  

Because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of ringing in the ears.  Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's statements in support of his claim allege the presence of a current disability and a nexus between inservice acoustic trauma and a current disability.  The Board finds that he is competent to give evidence about what he experienced.  For example, he is competent to discuss his current symptoms of tinnitus.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, the only medical opinion of record, that of the December 2008 VA audiological examiner, indicates that the Veteran's tinnitus is at least as likely as not related to his active service.  

In light of the Veteran's contentions and the positive medical evidence of record, the Board finds that service connection for tinnitus is warranted.  A current diagnosis of tinnitus is of record, evidence of in-service acoustic trauma has been demonstrated, and a medical opinion linking the Veteran's current disability to service is of record.  The competent and credible medical evidence creates a nexus between the Veteran's current disability and active service.  Therefore, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.  
REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the remaining claims can be reached.  

With regard to the claim of entitlement to service connection for bilateral hearing loss, the Veteran testified that he initially sought treatment for hearing loss at VA in approximately 1992.  However, the earliest medical evidence from VA is dated in March 2000.  It appears that VA treatment records dated from March 2000 to September 2005 were submitted by the Veteran and consist of only a few pages, none of which are related to treatment for hearing loss.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain those records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA treatment records dated from 1992 to August 2006, the first date the RO obtained VA treatment records is September 2006, should be obtained.  Additionally, any records dated since January 2010 should also be obtained.

With regard to the claim for an increased rating for PTSD, the Veteran was last provided a VA examination in February 2010.  The Veteran testified at his October 2012 hearing that his PTSD had increased in severity since the time of his last examination and he indicated that he believed his PTSD prevented him from obtaining and retaining full time employment.  Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to rate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  In order to properly adjudicate the claim, a VA examination should be obtained to determine the current nature and severity of PTSD.

The claim for TDIU is inextricably intertwined with the other pending claims for service connection and an increased rating.  The appropriate remedy where a pending claim is inextricably intertwined with claims currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

1.  Obtain any VA outpatient treatment reports dated from 1992 to August 2006 and since January 2010.  All attempts to obtain the records must be documented and any negative responses should be associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of PTSD.  The examiner should review the claims file and should note that review in the examination report.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, including the assignment of a GAF score.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to PTSD.  

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handed in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


